Citation Nr: 1340390	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  12-17 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of service connection for cirrhosis of the liver secondary to hepatitis C.   

2  Entitlement to an initial rating higher than 10 percent prior to August 14, 2012, and to an initial rating higher than 20 percent beginning August 14, 2012, for hepatitis C.  

3.  Entitlement to an initial increased rating for cirrhosis of the liver secondary to hepatitis C, currently evaluated as 10 percent disabling from January 2012.  

4.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to May 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in November 2011, June 2012, and March 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Connecticut.  The November 2011 rating decision restored service connection for hepatitis C with a rating of 10 percent effective May 30, 1996.  The June 2012 rating decision granted service connection for cirrhosis secondary to service-connected hepatitis C with a noncompensable rating effective January 23, 2012; and the March 2013 rating decision denied entitlement to TDIU.

In a rating decision dated in September 2012, the RO increased the rating for the Veteran's service-connected hepatitis C disability from 10 percent to 20 percent effective August 14, 2012; and increased the rating for his service-connected liver cirrhosis disability from 0 percent to 10 percent effective January 23, 2012.  

In September 2013, the Veteran testified by videoconference from Hartford, Connecticut, before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of that hearing is of record.

The Board notes that as of this writing, while the time limit for appealing the RO's June 2013 denial of service connection for an acquired psychiatric disorder secondary to service-connected hepatitis C and cirrhosis will not lapse until June 2014, no appeal of that decision has been initiated.  Therefore, the issue is not before the Board.  

The issues of an increased rating for hepatitis C and liver cirrhosis, and the issue of entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, D.C.  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran's hepatitis C disability, for which he has been service-connected since May 1996, has been productive of cirrhosis since September 2001.


CONCLUSION OF LAW

The criteria for an earlier effective date of September 25, 2001, for the grant of service connection for cirrhosis of the liver secondary to hepatitis C, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.400(k),  4.114, Diagnostic Codes 7354, 7312 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the record shows that in a decision dated in September 2011, the Board determined that a September 1997 severance by the RO of service connection for hepatitis C was not proper; and in a rating decision dated in November 2011 the RO effectuated the Board's decision by restoring service connection for hepatitis C with an assigned rating of 10 percent effective May 30, 1996.  Because the sequelæ of hepatitis C, such as cirrhosis or malignancy of the liver, are to be evaluated separately under an appropriate diagnostic code, in a June 2012 rating decision, the RO separately granted service connection for cirrhosis of the liver as secondary to the service-connected disability of hepatitis C, effective January 23, 2012.  The Veteran has appealed the rating assigned for his hepatitis C, the rating assigned for his cirrhosis, and the effective date from when service connection was established for cirrhosis.  Since at this time, the rating period for hepatitis remains open from 1996, an award of service connection for cirrhosis is warranted from when it was first shown after that date.  

Review of the record reveals that liver function tests on June 26, 1996, were abnormal, and an 18 gauge core biopsy of the liver on that date found "chronic hepatitis, moderate (grade III of IV) with fibrosis - stage III and steatosis."  There is no mention of cirrhosis until September 2001.

On September 25, 2001, the Veteran underwent a needle biopsy of the liver.  The diagnosis was "chronic hepatitis C with mild portal and lobular inflammatory activity and cirrhosis (stage IV)."  Based on this evidence, and as the Veteran has been service-connected for hepatitis C since May 1996, and his liver function tests have been abnormal since at least June 1996, an earlier effective date for the grant of service connection for cirrhosis of the liver associated with hepatitis C of September 25, 2001, is warranted.  As there is no diagnosis of cirrhosis prior to that date, the criteria for an effective date prior to September 25, 2001, are not met.  


ORDER

An earlier effective date of September 25, 2001, for the grant of service connection for cirrhosis secondary to service-connected hepatitis C is granted.


REMAND

Regarding the increased rating claims, and the claim for TDIU benefits, VA treatment records dated after January 2012, should be sought together with the Veteran's Social Security disability records.  Likewise, an opinion regarding employability in the context of the Veteran's service connected disabilities is needed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Associate with the claims file copies of the Veteran's VA medical treatment records dated after January 2012.  Any additional pertinent private treatment records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran.  

2.  Request the Veteran's Social Security disability records, including all medical records, and associate them with the claims file.  If no records are found and it is determined that further attempts to obtain the documents would be futile, that should be documented, and the Veteran advised.  

3.  After completion of the foregoing, provide the claims file to a VA examiner with appropriate expertise to identify the symptoms associated with the following findings: 

i.  "chronic hepatitis, moderate (grade III of IV) with Fibrosis -stage III and steatosis" 

ii. "cirrhotic liver (stage 4/4)"

iii. "chronic hepatitis, clinically viral type C, with mild septal and nodular inflammation"

iv. "advanced cirrhosis"

v. "chronic hepatitis C with mild portal and lobular inflammatory activity and cirrhosis (Stage IV)"

In addition, and after reviewing the evidence of record, and taking into account this Veteran's education, training, and work history (but not his age or the effect of any nonservice-connected disabilities), the examiner is requested to opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities (identified below), singularly or in combination, preclude him from obtaining substantially gainful employment.   

At this time, the Veteran is service-connected for the following:  

      Hepatitis C, 
      Cirrhosis secondary to hepatitis C; 

A complete rationale for all opinions should be set forth in the report provided.  

3.  After completion of all of the above and any other development deemed necessary, readjudicate the claims for an increased rating for hepatitis C and liver cirrhosis, and the appeal for TDIU.  If any benefit remains denied, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond before returning the case to the Board, unless otherwise directed.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


